Citation Nr: 9923178	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-49 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

Entitlement to service connection for avitaminosis and 
peripheral neuropathy.  


INTRODUCTION

The veteran had active service from December 1941 to 
July 1942, and recognized guerilla service from March 1945 to 
May 1946.  The veteran was a prisoner of war (POW) from 
April 1942 to July 1942.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1996 determination of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board remanded the case in May 1998.  

The appeal originally included the issue of entitlement to 
service connection for malnutrition.  A rating decision of 
September 1998 granted service connection for malnutrition.  
The veteran did not disagree with the percentage assigned or 
the effective date.  In this regard, the United States Court 
of Appeals for the Federal Circuit held in Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), that for purposes of 
initiating appellate review, a notice of disagreement applies 
only to the element of a claim currently being decided, such 
as service connectedness, and necessarily cannot apply to the 
down stream element of the level of compensation.  Here, the 
veteran's claim of service connection was granted by the RO 
and the notice of disagreement did not extend to the level of 
compensation for malnutrition, and that matter is thus not 
before the Board at this time.

The September 1998 rating decision also granted service 
connection for ischemic heart disease, rated 30 percent 
disabling from November 1996 and 60 percent disabling from 
January 1998.  The RO notified the veteran of this action in 
an October 1998 letter.  In a January 1999 letter, the 
veteran communicated that he desired a 100 percent rating 
based on individual unemployability as a result of the 
severity of his heart disease.  A subsequent rating decision 
of May 1999 granted a total rating by reason of individual 
unemployability due to service-connected disability.  As that 
matter was resolved in the veteran's favor, it is not before 
the Board at this time.  


FINDINGS OF FACT

No competent evidence has been submitted that shows that the 
veteran has or ever has had avitaminosis or peripheral 
neuropathy to the required degree at any time after service 
discharge or that such a disability is related to service.  


CONCLUSION OF LAW

The veteran's claim for service connection for avitaminosis 
and peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Available service medical records show no pertinent 
complaints or findings.  

At the time of his application for compensation benefits in 
May 1972, the veteran reported having numbness of the body.  
Private medical records of March 1977 show that the veteran 
reported the symptom of numbness and tingling.  There was no 
pertinent diagnosis.  

The veteran was afforded a VA examination in March 1995, 
following which there were no findings of avitaminosis or 
neurological deficits.  

A private medical statement dated in April 1996 shows 
diagnoses of avitaminosis and peripheral neuropathy of both 
legs.  It was remarked that the veteran was a POW and had 
been suffering from these illnesses on and off for a number 
of years now.  In February 1997, the RO requested that the 
medical facility provide copies of any supporting medical 
records.  No records were received.  

The veteran was afforded VA examinations in May 1996 and 
December 1998.  At both examinations, the examiner found no 
neurologic deficit, no peripheral neuropathy and no residuals 
of avitaminosis.  

Pertinent Legal Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).  Where the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is "plausible" is required in order for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 504; 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

Where a claim is well grounded VA shall assist the claimant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

The regulations also provide that if a veteran is a former 
prisoner of war and was interned or detained for not less 
than 30 days, then diseases specific to former prisoners of 
war, including avitaminosis or peripheral neuropathy, shall 
be service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service, even though there is no record of these diseases 
during active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 
U.S.C.A. §§ 1101, 1110, 1112(b), 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309(c) (1998).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998).  The Board notes that 
38 U.S.C.A. § 1154(b) only pertains to what may have occurred 
during combat in service; medical evidence of a nexus between 
the current disability and the disease or injury in combat is 
still required for a well-grounded claim.  Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.  The Board finds that the veteran has not 
submitted well grounded claims for service connection for the 
multiple disorders at issue in the instant appeal. 

The veteran contends that the disorders at issue currently on 
appeal are linked to his military service and his period of 
captivity.  The Board notes that, generally speaking, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's current disorders are related to his inservice 
diseases.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Here, the issue of whether the veteran has a medical 
diagnosis or whether that medical diagnosis is linked to an 
inservice injury or disease involves issues for which 
competent medical evidence is required.

The Court stated in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  See also Brock v. 
Brown, 10 Vet. App. 155, 164 (1997) (finding a claim not well 
grounded where the evidence of record including a statement 
of the veteran that he had been treated for the disorder did 
not show a current disability).

In the instant case, the record does not show that the 
veteran has a current disability with respect to avitaminosis 
and peripheral neuropathy.  The veteran reported that he has 
these disorders as a result of his POW experiences.  The 
postservice medical evidence does not show that he has 
current disabilities linked to service and does not establish 
current disabilities with respect to his claims for service 
connection.  

The Board notes that the veteran submitted a private medical 
report dated in April 1996 that shows diagnoses of 
avitaminosis and peripheral neuropathy.  This medical report 
showing the sole diagnoses of record is not sufficient to 
well ground the claim, however.  Initially, such report does 
not contain an opinion that links the post service disability 
to service.  That is, by history, the doctor noted that the 
veteran was a former POW and that he had the illnesses for a 
number of years.  Significantly, he does not relate the 
disabilities to service; the impression/diagnosis is silent 
for any linkage.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  

Additionally, for presumptive service connection for former 
POWs, the disabilities must be manifest to a degree of 10 
percent at any time after service.  See 38 C.F.R. §§ 3.307, 
3.309(c) (1998).  The April 1996 letter does not reflect such 
critical data.  In February 1997, the RO sought to obtain the 
associated treatment records that might corroborate the 
aforementioned letter, but no reports were submitted.  In the 
absence of an opinion as to etiology or medical evidence 
showing that the disabilities were manifest to a degree of 10 
percent after service, the April 1996 document does not well 
ground the claim.  That is, the claim is not shown to be 
plausible.  

The RO also provided the veteran with several examinations in 
order to ascertain the presence of avitaminosis and 
peripheral neuropathy.  In 1995, 1996 and 1998, the VA 
examiner found neither of the disabilities. A claim for 
service-connection for a disability must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, the VA examinations disclose no disability from 
avitaminosis and peripheral neuropathy.  Therefore, in the 
absence of probative evidence showing a disability, the claim 
for service connection must be denied.   
 
Although the Board has denied this appeal on grounds 
different from the RO, the appellant has not been prejudiced 
by this decision because the RO actually accorded the 
appellant greater consideration than the claim warranted.  
Bernard v. Brown, 
4 Vet.App. 384 (1993).  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where the claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  The Board notes 
that the VA has, in any case, afforded the veteran several 
examinations to determine the existence and etiology of any 
avitaminosis or peripheral neuropathy.  Moreover, the RO 
attempted to obtain the medical records of which the VA was 
on notice.  As such, there is no further duty under 
38 U.S.C.A. § 5103(a) in this case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for avitaminosis and 
peripheral neuropathy, the appeal is denied.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

